DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/8/2022 in which Applicant lists claim 4 as being cancelled, claims 5, 7-12 and 14-17 as being withdrawn, claim 13 as being withdrawn-currently amended, claims 2-3 as being original, claims 1 and 6 as being currently amended. It is interpreted by the examiner that claims 1-3 and 5-17 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 7-9 of the remarks, filed 6/8/2022, with respect to the rejections of the claims under 35 USC 103 in view of Park’658, Masuda and/or Shimmo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made including the teachings of Kim et al. (US 2016/0139308 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., U.S. Patent Application Publication Number 2020/0207658 A1, of record (hereafter Park’658) in view of Masuda, U.S. Patent Application Publication Number 2016/0318796 A1, of record (hereafter Masuda) and Kim et al., U.S. Patent Application Publication Number 2016/0139308 A1 (hereafter Kim).
Regarding claim 1, Park’658 discloses a near-infrared absorbing article (see at least figure 1, as well as paragraph [0067] and claims 10, 15 and 20) comprising:
a glass substrate (see at least figure 1, element “Glass substrate”); and
a light absorbing layer formed on one side or both sides of the glass substrate (see at least paragraph [0067], “near-infrared absorption layer” and claims 10, 15 and 20),
wherein the glass substrate comprises a first compressive stress layer formed on a first main surface of the glass substrate and a second compressive stress layer formed on a second main surface opposite to the first main surface of the glass substrate (see at least figure 1, each “Optical filter layer”, as well as paragraphs [0026], and claims 10 and 15-17),
wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least figure 1, paragraph [0029] and claims 10 and 14), 
wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790 (see at least paragraphs [0053]-[0055] and [0078]-[0083]), and
wherein the light absorbing layer is different from the first compressive stress layer and the second compressive stress layer (see at least paragraph [0067], “near-infrared absorption layer” and claims 10, 15 and 20; and at least figure 1, each “Optical filter layer”, as well as paragraphs [0026], and claims 10 and 15-17).
Park’658 does not specifically disclose that an average thickness of the light absorbing layer is in a range of 0.5 µm to 10 µm.
However, Masuda teaches a near-infrared absorbing article (see at least figures 1A, 1B and 7) including a glass substrate (see at least figures 1A, 1B and 7, elements 110 and 210, “TENSIONE STRESS REGION”), first and second compressive stress layers (see at least figures 1A, 1B and 7, elements 110a and 210a), and a light absorbing layer wherein the light absorbing layer is 0.1 µm to 100 µm (see at least figure 7, element 220, as well as paragraph [0116]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Park’658 to include the teachings of Masuda so that an average thickness of the light absorbing layer is in a range of 0.5 µm to 10 µm for the purpose of achieving desired physical and optical properties, such as infrared absorptivity, cutability and/or evenness (see at least paragraph [0116] of Masuda).
Park’658 in view of Masuda does not appear to specifically disclose that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition.
However, Kim teaches a near-infrared absorbing article including a glass substrate (see at least paragraphs [0030], [0054] and figure 1, element 10 of Kim), a light absorbing layer (see at least paragraphs [0044], [0055] and figure 1, element 40 of Kim), and wherein the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition (see at least paragraphs [0049], [0051] of Kim).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Park’658 in view of Masuda to include the teachings of Kim so that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition, for the purpose of the shift phenomenon of the transmissive spectrum in accordance with the incident angle is corrected and excellent near-infrared ray cutting effect may be achieved, as taught by Kim (para. [0051]).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding claim 2, Park’658 does not specifically disclose that a combined average thickness of a thickness of the glass substrate and a thickness of the light absorbing layer is in a range of 0.08 mm to 0.15 mm.
However, Park’658 discloses a thickness of the glass substrate in the range of 0.05mm to 0.3mm (fig. 1, para. [0029]); and Masuda discloses a thickness of the glass substrate is more than 0.05mm (para. [0045]) and a thickness of the light absorbing layer is in a range of 0.0001 mm to 0.1 mm (para. [0116]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to choose a desired thickness, within the disclosed thickness ranges of the prior art, for each of the glass substrate and the absorbing layer, such that a combined average thickness of a thickness of the glass substrate and a thickness of the light absorbing layer is in a range of 0.08 mm to 0.15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a combined average thickness of a thickness of the glass substrate and a thickness of the light absorbing layer is in a range of 0.08 mm to 0.15 mm, for the purpose of achieving desired physical and optical characteristics for the near-infrared absorbing article such as strength, thickness, infrared absorptivity, cutability and/or evenness (see at least paragraph [0116] of Masuda). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 3, Park’658 in view of Masuda and Kim discloses the article of claim 1, and wherein an average thickness of the first compressive stress layer and an average thickness of the second compressive stress layer are in a range of 1 µm to 30 µm, respectively (see at least Park’658 paragraph [0029] wherein the glass substrate may be 0.05 to 0.3mm, and paragraph [0027] wherein the depth of layer may be from 5 to 25% from a surface of the glass substrate, and wherein 5% of 0.07mm is 3.5 µm; and/or Park’658 figure 1, each “Optical filter layer”, as well as paragraphs [0026], and claims 10 and 15-17).
Regarding claim 6, Park’658 discloses an optical filter comprising:
a near-infrared absorbing article (see at least figure 1, as well as paragraph [0067] and claims 10, 15 and 20) including a glass substrate (see at least figure 1, element “Glass substrate”);
a light absorbing layer formed on one side or both sides of the glass substrate (see at least paragraph [0067], “near-infrared absorption layer” and claims 10, 15 and 20); and
a selective wavelength reflecting layer formed on one or both sides of the near-infrared absorbing article (see at least figure 1, each “Optical filter layer”, as well as paragraphs [0046], [0061]-[0062], and claims 10, 15 and 19),
wherein the glass substrate comprises a first compressive stress layer formed on a first main surface of the glass substrate and a second compressive stress layer formed on a second main surface opposite to the first main surface of the glass substrate (see at least figure 1, each “Optical filter layer”, as well as paragraphs [0026], and claims 10 and 15-17),
wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least figure 1, paragraph [0029] and claims 10 and 14) and
wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790 (see at least paragraphs [0053]-[0055] and [0078]-[0083]), and
wherein the light absorbing layer is different from the first compressive stress layer and the second compressive stress layer (see at least paragraph [0067], “near-infrared absorption layer” and claims 10, 15 and 20; and at least figure 1, each “Optical filter layer”, as well as paragraphs [0026], and claims 10 and 15-17).
Park’658 does not specifically disclose that an average thickness of the light absorbing layer is in a range of 0.5 µm to 10 µm.
However, Masuda teaches a near-infrared absorbing article (see at least figures 1A, 1B and 7) including a glass substrate (see at least figures 1A, 1B and 7, elements 110 and 210, “TENSIONE STRESS REGION”), first and second compressive stress layers (see at least figures 1A, 1B and 7, elements 110a and 210a), and a light absorbing layer wherein the light absorbing layer is 0.1 µm to 100 µm (see at least figure 7, element 220, as well as paragraph [0116]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Park’658 to include the teachings of Masuda so that an average thickness of the light absorbing layer is in a range of 0.5 µm to 10 µm for the purpose of achieving desired physical and optical properties, such as infrared absorptivity, cutability and/or evenness (see at least paragraph [0116] of Masuda).
Park’658 in view of Masuda does not appear to specifically disclose that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition.
However, Kim teaches a near-infrared absorbing article including a glass substrate (see at least paragraphs [0030], [0054] and figure 1, element 10 of Kim), a light absorbing layer (see at least paragraphs [0044], [0055] and figure 1, element 40 of Kim), and wherein the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition (see at least paragraphs [0049], [0051] of Kim).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Park’658 in view of Masuda to include the teachings of Kim so that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition, for the purpose of the shift phenomenon of the transmissive spectrum in accordance with the incident angle is corrected and excellent near-infrared ray cutting effect may be achieved, as taught by Kim (para. [0051]).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda, U.S. Patent Application Publication Number 2016/0318796 A1, of record (hereafter Masuda) and Kim et al., U.S. Patent Application Publication Number 2016/0139308 A1 (hereafter Kim).
Regarding claim 1, Masuda discloses a near-infrared absorbing article (see at least figures 1A, 1B and 7) comprising:
a glass substrate (see at least figures 1A, 1B and 7, elements 110 and 210, “TENSIONE STRESS REGION”); and
a light absorbing layer formed on one side or both sides of the glass substrate (see at least figure 7, element 220),
wherein the glass substrate comprises a first compressive stress layer formed on a first main surface of the glass substrate and a second compressive stress layer formed on a second main surface opposite to the first main surface of the glass substrate (see at least figures 1A, 1B and 7, elements 110a and 210a),
wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least paragraph [0045]), 
wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790 (see at least paragraph [0046]), and
wherein the light absorbing layer is different from the first compressive stress layer and the second compressive stress layer (see at least figure 7, elements 210a and 220), and
wherein an average thickness of the light absorbing layer is in a range of 0.5 µm to 10 µm (see at least figure 7, element 220, as well as paragraph [0116]).
Masuda does not appear to specifically disclose that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition.
However, Kim teaches a near-infrared absorbing article including a glass substrate (see at least paragraphs [0030], [0054] and figure 1, element 10 of Kim), a light absorbing layer (see at least paragraphs [0044], [0055] and figure 1, element 40 of Kim), and wherein the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition (see at least paragraphs [0049], [0051] of Kim).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Masuda to include the teachings of Kim so that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition, for the purpose of the shift phenomenon of the transmissive spectrum in accordance with the incident angle is corrected and excellent near-infrared ray cutting effect may be achieved, as taught by Kim (para. [0051]).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding claim 2, Masuda does not specifically disclose that a combined average thickness of a thickness of the glass substrate and a thickness of the light absorbing layer is in a range of 0.08 mm to 0.15 mm.
However, Masuda discloses a thickness of the glass substrate is more than 0.05mm (para. [0045]) and a thickness of the light absorbing layer is in a range of 0.0001 mm to 0.1 mm (para. [0116]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to choose a desired thickness, within the disclosed thickness ranges of the prior art, for each of the glass substrate and the absorbing layer, such that a combined average thickness of a thickness of the glass substrate and a thickness of the light absorbing layer is in a range of 0.08 mm to 0.15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a combined average thickness of a thickness of the glass substrate and a thickness of the light absorbing layer is in a range of 0.08 mm to 0.15 mm, for the purpose of achieving desired physical and optical characteristics for the near-infrared absorbing article such as strength, thickness, infrared absorptivity, cutability and/or evenness (see at least paragraph [0116] of Masuda). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 3, Masuda discloses the article of claim 1, and wherein an average thickness of the first compressive stress layer and an average thickness of the second compressive stress layer are in a range of 1 µm to 30 µm, respectively (see at least paragraph [0045]).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding claim 6, Masuda discloses an optical filter comprising:
a near-infrared absorbing article (see at least figures 1A, 1B and 7) including a glass substrate (see at least figures 1A, 1B and 7, elements 110 and 210, “TENSIONE STRESS REGION”);
a light absorbing layer formed on one side or both sides of the glass substrate (see at least figure 7, element 220); and
a selective wavelength layer formed on one or both sides of the near-infrared absorbing article (see at least paragraph [0119]),
wherein the glass substrate comprises a first compressive stress layer formed on a first main surface of the glass substrate and a second compressive stress layer formed on a second main surface opposite to the first main surface of the glass substrate (see at least figures 1A, 1B and 7, elements 110a and 210a),
wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least paragraph [0045]) and
wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790 (see at least paragraph [0046]), and
wherein the light absorbing layer is different from the first compressive stress layer and the second compressive stress layer (see at least figure 7, elements 210a and 220), and
wherein an average thickness of the light absorbing layer is in a range of 0.5 µm to 10 µm (see at least figure 7, element 220, as well as paragraph [0116]).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Masuda does not specifically disclose that the selective wavelength layer is a reflecting layer.
However, Kim teaches a near-infrared absorbing article including a glass substrate (see at least paragraphs [0030], [0054] and figure 1, element 10 of Kim), a light absorbing layer (see at least paragraphs [0044], [0055] and figure 1, element 40 of Kim), and a selective wavelength reflecting filter (see at least paragraphs [0037], [0043]-[0044], [0054] of Kim).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Masuda to include the teachings of Kim so that the selective wavelength layer is a reflecting layer for the purpose of using a known type of selective wavelength reflecting layer (e.g. multilayer filter) to achieve desired optical properties while having a reasonable expectation for success.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimmo et al., U.S. Patent Application Publication Number 2019/0219749 A1, of record (hereafter Shimmo) in view of Park et al., U.S. Patent Application Publication Number 2020/0207658 A1, of record (hereafter Park’658) and Kim et al., U.S. Patent Application Publication Number 2016/0139308 A1 (hereafter Kim).
Regarding claim 1, Shimmo discloses a near-infrared absorbing article (see at least figure 3) comprising:
a glass substrate (see at least figure 3, element 10, as well as paragraph [0087]); and
a light absorbing layer formed on one side or both sides of the glass substrate (see at least figure 3, element 30),
wherein the glass substrate comprises a first stress layer formed on a first main surface of the glass substrate and a second stress layer formed on a second main surface opposite to the first main surface of the glass substrate (see at least figure 3, elements 201 and 202, as well as paragraph [0120]),
wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least paragraph [0087]), 
wherein the light absorbing layer is different from the first compressive stress layer and the second compressive stress layer (see at least figure 3, elements 201, 202 and 30), and
wherein an average thickness of the light absorbing layer is in a range of 0.5 µm to 10 µm (see at least paragraph [0105]).
Shimmo does not specifically disclose that the first and second stress layers are a first compressive stress layer and a second compressive stress layer, wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790.
However, Park’658 teaches a teaches a near-infrared absorbing article including a glass substrate (see at least figure 1, element “Glass substrate”), a light absorbing layer (see at least paragraph [0067], “near-infrared absorption layer” and claims 10, 15 and 20), first and second compressive stress layers (see at least figure 1, each “Optical filter layer”, as well as paragraphs [0026], and claims 10 and 15-17), and wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790 (see at least paragraphs [0053]-[0059] and [0078]-[0083]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Shimmo to include the teachings of Park’658 so that the first and second stress layers are a first compressive stress layer and a second compressive stress layer, wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790, for the purpose of achieving desired physical properties such as being thin but having a high bending strength for commercialization purposes (paras. [0080]-[0083] of Park’658).
Shimmo in view of Park’658 does not appear to specifically disclose that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition.
However, Kim teaches a near-infrared absorbing article including a glass substrate (see at least paragraphs [0030], [0054] and figure 1, element 10 of Kim), a light absorbing layer (see at least paragraphs [0044], [0055] and figure 1, element 40 of Kim), and wherein the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition (see at least paragraphs [0049], [0051] of Kim).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Shimmo in view of Park’658 to include the teachings of Kim so that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition, for the purpose of the shift phenomenon of the transmissive spectrum in accordance with the incident angle is corrected and excellent near-infrared ray cutting effect may be achieved, as taught by Kim (para. [0051]).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding claim 2, Shimmo does not specifically disclose that a combined average thickness of a thickness of the glass substrate and a thickness of the light absorbing layer is in a range of 0.08 mm to 0.15 mm.
However, Shimmo discloses a thickness of the glass substrate being in the range of 0.05 mm to 0.4 mm (para. [0087]) and a thickness of the light absorbing layer is in a range of 0.001 mm to 0.2 mm (para. [0105]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to choose a desired thickness, within the disclosed thickness ranges of the prior art, for each of the glass substrate and the absorbing layer, such that a combined average thickness of a thickness of the glass substrate and a thickness of the light absorbing layer is in a range of 0.08 mm to 0.15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a combined average thickness of a thickness of the glass substrate and a thickness of the light absorbing layer is in a range of 0.08 mm to 0.15 mm, for the purpose of achieving desired physical and optical characteristics for the near-infrared absorbing article such as strength, thickness, infrared absorptivity, cutability and/or evenness (see at least paragraph [0116] of Masuda). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 3, Shimmo does not specifically disclose that an average thickness of the first compressive stress layer and an average thickness of the second compressive stress layer are in a range of 1 µm to 30 µm, respectively.
However, Park’658 further discloses an average thickness of the first compressive stress layer and an average thickness of the second compressive stress layer are in a range of 1 µm to 30 µm, respectively (see at least paragraph [0029] of Park’658 wherein the glass substrate may be 0.05 to 0.3mm, and paragraph [0027] wherein the depth of layer may be from 5 to 25% from a surface of the glass substrate, and wherein 5% of 0.07mm is 3.5 µm).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose desired thicknesses for the first and second compressive stress layers to achieve a desired substrate thickness and desired three-point bending strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have an average thickness of the first compressive stress layer and an average thickness of the second compressive stress layer be in a range of 1 µm to 30 µm, for the purpose of achieving a desired overall substrate and first and second compressive layer thickness, as well as a desired three-point bending strength for commercialization and increased durability (paras. [0031], [0038], [0048] and [0081] of Park’658). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 6, Shimmo discloses an optical filter comprising:
a near-infrared absorbing article (see at least figure 3) including a glass substrate (see at least figure 3, element 10, as well as paragraph [0087]);
a light absorbing layer formed on one side or both sides of the glass substrate (see at least figure 3, element 30); and
a selective wavelength reflecting layer formed on one or both sides of the near-infrared absorbing article (see at least figure 3, element 20, 201 and/or 202),
wherein the glass substrate comprises a first stress layer formed on a first main surface of the glass substrate and a second stress layer formed on a second main surface opposite to the first main surface of the glass substrate (see at least figure 3, elements 201 and 202, as well as paragraph [0120]),
wherein an average thickness of the glass substrate is 0.07 mm to 0.12 mm (see at least paragraph [0087]),
wherein the light absorbing layer is different from the first compressive stress layer and the second compressive stress layer (see at least figure 3, elements 201, 202 and 30), and
wherein an average thickness of the light absorbing layer is in a range of 0.5 µm to 10 µm (see at least paragraph [0105]).
Shimmo does not specifically disclose that the first and second stress layers are a first compressive stress layer and a second compressive stress layer, wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790.
However, Park’658 teaches a teaches a near-infrared absorbing article including a glass substrate (see at least figure 1, element “Glass substrate”), a light absorbing layer (see at least paragraph [0067], “near-infrared absorption layer” and claims 10, 15 and 20), first and second compressive stress layers (see at least figure 1, each “Optical filter layer”, as well as paragraphs [0026], and claims 10 and 15-17), and wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790 (see at least paragraphs [0053]-[0059] and [0078]-[0083]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Shimmo to include the teachings of Park’658 so that the first and second stress layers are a first compressive stress layer and a second compressive stress layer, wherein a three-point bending strength of the near-infrared absorbing article is 360 MPa or more when the glass substrate is measured with reference to the standard ASTM D790, for the purpose of achieving desired physical properties such as being thin but having a high bending strength for commercialization purposes (paras. [0080]-[0083] of Park’658).
Shimmo in view of Park’658 does not appear to specifically disclose that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition.
However, Kim teaches a near-infrared absorbing article including a glass substrate (see at least paragraphs [0030], [0054] and figure 1, element 10 of Kim), a light absorbing layer (see at least paragraphs [0044], [0055] and figure 1, element 40 of Kim), and wherein the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition (see at least paragraphs [0049], [0051] of Kim).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the near-infrared absorbing article of Shimmo in view of Park’658 to include the teachings of Kim so that the light absorbing layer is a resin composition having a light absorbing agent, and the light absorbing agent is 0.001 parts by weight to 10 parts by weight based on 100 parts by weight of the resin composition, for the purpose of the shift phenomenon of the transmissive spectrum in accordance with the incident angle is corrected and excellent near-infrared ray cutting effect may be achieved, as taught by Kim (para. [0051]).
It has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/19/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872